                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                     LAFAYETTE DIVISION


ERIC J FAULK                                                     CASE NO. 6:18-CV-00830

VERSUS                                                           JUDGE ROBERT G. JAMES

U.S. COMMISSIONER SOCIAL
SECURITY ADMINISTRATION

                                               JUDGMENT

        This matter was referred to United States Magistrate Judge Carol B. Whitehurst for report

and recommendation. After an independent review of the record, and noting the absence of any

objections, this Court concludes that the Magistrate Judge’s report and recommendation is correct

and adopts the findings and conclusions therein as its own. Accordingly,

        IT IS ORDERED, ADJUDGED, AND DECREED that the Commissioner’s decision is

REVERSED, and this matter is REMANDED to the Commissioner pursuant to the fourth sentence

of 42 U.S.C. ' 405(g) 1 with instructions that the Commissioner reevaluate whether the claimant's

lumbar spine impairments meet or medically equal the criteria of a listed impairment under Listing

1.04(A); properly consider and weigh the post-hearing medical records in the record; and again

evaluate the claimant’s residual functional capacity.

        Signed this 29th day of July, 2019.




        1
          A fourth sentence remand constitutes a final judgment that triggers the filing period for an EAJA fee
application. Shalala v. Schaeffer, 509 U.S. 292 (1993); Freeman v. Shalala, 2 F.3d 552, 553 (5th Cir. 1993).
